J   -A17029-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA            :   IN THE SUPERIOR COURT OF
                                                      PENNSYLVANIA

                 v.


    CHRISTOPHER LEE ROBINSON

                      Appellant             :   No. 814 EDA 2018

            Appeal from the Judgment of Sentence January 24, 2018
      In the Court of Common Pleas of Monroe County Criminal Division at
                        No(s): CP-45-CR-0002139-2013


BEFORE:     PANELLA, P.J., OLSON, J., and FORD ELLIOTT, P.J.E.

JUDGMENT ORDER BY OLSON, J.:                         FILED AUGUST 13, 2019

        This judgment order turns on recent procedural developments in this

case that pertain to Appellant's representation by his trial counsel (hereinafter

"Counsel"). Hence, we confine our review to those relevant procedural facts.

        Following Appellant's sentencing, Counsel filed   a   timely notice of appeal
on Appellant's behalf.    However, Counsel also filed two requests in the trial

court to terminate his legal representation of Appellant.           These efforts to

withdraw were unsuccessful. Further, Counsel filed        a   petition to withdraw in

this Court. By order entered on October 16, 2018, we denied counsel's motion

to withdraw without prejudice to his ability to seek relief in the trial court.

Order, 10/16/18, at 1. Counsel then filed, in this Court, an advocate's brief

on Appellant's behalf.

        Our review of the docket reveals that, after Counsel filed an appellate

brief in this Court, the trial court entered an order that permitted Counsel to
J   -A17029-19



withdraw. See Docket Entry at 5/6/19. There                       is no   evidence that the trial

court conducted         a   hearing to "determine whether new counsel is entering an

appearance, new counsel is being appointed to represent [Appellant], or

[Appellant]   is    proceeding without counsel."                 See Pa.R.Crim.P. 120(6)(3)

("[u]pon granting leave to withdraw, the court shall determine whether new
counsel is entering an appearance, new counsel is being appointed to

represent the defendant, or the defendant               is   proceeding without counsel").

Further, Appellant          is now   acting pro se on this direct appeal from his judgment

of sentence   -    and is doing so without expressly waiving his right to counsel or

being colloquied to ensure that his "waiver of the right to counsel is knowing,

voluntary, and intelligent." See Pa.R.Crim.P. 121(A) ("[t]o ensure that the

defendant's waiver of the right to counsel                       is   knowing, voluntary, and

intelligent, the judge or issuing authority, at                  a    minimum, shall elicit the

following information from the defendant                 .   .    .").    Finally, we note that

Appellant filed     a   pro se "application for appointment of new counsel and/or

Grazier hearing"            in   this Court, where Appellant requested         a   hearing so that

the trial court could determine whether Counsel must "re -represent Appellant"

or whether Appellant is entitled to the appointment of new counsel during this

direct appeal.          See Appellant's Pro Se Petition for Appointment of New

Appellate Counsel, 6/3/19, at 1-6.

        We must therefore remand this case to the trial court. On remand, the

trial court shall determine, on -the -record, "whether new counsel                     is   entering

an appearance, new counsel is being appointed to represent [Appellant], or

                                                - 2 -
J   -A17029-19



[Appellant]    is   proceeding without counsel."            See Pa.R.Crim.P. 120(8)(3).

Central to this inquiry, the trial court must determine whether Appellant is

entitled to the appointment of counsel and whether Appellant knowingly,

voluntarily, and intelligently wishes to waive his right to an attorney on this

direct appeal.      If Appellant   is   entitled to the appointment of counsel and he

desires representation on appeal, then the trial court shall appoint counsel to

represent Appellant. If Appellant          is   not entitled to the appointment of counsel,

but wishes to retain new counsel, the trial court shall permit Appellant this

opportunity. Finally, if Appellant wishes to waive his right to counsel, the trial

court shall properly colloquy Appellant to ensure that his waiver              is   knowing,

voluntary, and intelligent.             See Pa.R.Crim.P. 121.        The trial court shall

complete these obligations within 45 days of the date on which our order                  is

filed.

         Case remanded. Panel jurisdiction retained.

Judgment Entered.




J seph D. Seletyn,
Prothonotary



Date: 8/13/19




                                                 -3
J   -A17029-19




                 -4